department of the treasury internal_revenue_service washington d c contact person identification_number telephone number t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date se t eo ra t date uil code employer_identification_number we are revoking private_letter_ruling dated date which this letter does not constitute an adverse letter_ruling with respect to the issue dear ---------------- concluded that a judge of a u s district_court is not a government_official under sec_4946 of the internal_revenue_code for purposes of the prohibition against self-dealing under sec_4941 this action is consistent with section dollar_figure of revproc_2004_5 2005_4_irb_128 therefore you may not rely on this letter_ruling however under section dollar_figure of revproc_2004_5 you may request that we limit the retroactive effect of the revocation of this letter_ruling under sec_7805 of the code you may request a conference to discuss this matter further code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this letter with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice telephone number shown in the heading of this letter this letter will be made available for public inspection under sec_6110 of the if you have any questions about this letter please contact me using the revenue service we are sending a copy of this letter to your authorized representative in accordance with the power_of_attorney currently on file with the internal sincerely lawrence m brauer acting manager exempt_organizations technical group enclosure notice
